DETAILED ACTION

Status of Claims
Claims 1 – 4 & 6 – 21 were previously pending and subject to a final office action mailed 02/01/2022. Claims 1 – 3, 5, 8 – 10, 17, & 19 – 21 were cancelled, claims 22 – 31 were added, and claims 4, 6, 11 – 12, 14 – 16, & 18 were amended in a reply filed 06/01/2022 (incorporating the amendments made after-final in claims filed 04/27/2022). Claims 4, 6 – 7, 11 – 16, 18, & 22 – 31 have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 06/01/2022 has been entered.

Response to Arguments
Applicant’s arguments that the instant claims not representing a shift of invention from the claims filed 10/05/2021 have been fully considered and are persuasive.

Applicant’s arguments filed 06/01/2022 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive.   

Applicant argues, on pp. 13 – 14, regarding the rejection under 35 USC 101, that the “new independent claims provide a technical solution to a technical problem of how to achieve an efficient and optimized usage of computing resources in supply chain networks. The server device performs numerous technical steps to integrate these multiple supply chain networks into one, thus optimizing resource allocation and utilization and consequently optimizing the allocation and utilization of the computing resources among these supply chain networks. Further, since all the processing is done by the server device, the invention eliminates the need for individual supply chain networks to possess complex computing resources for building and managing large supply chain networks.”

Examiner respectfully disagrees, and initially submits that the instant claims are directed to a commercial interaction. That is, the abstract idea of offering available delivery windows to a shipping customer, determining a shipping route, and determining when to initiate shipment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including marketing or sales activities or behaviors; business relations).” Examiner also submits that implementing supply chain operations using a server device represents a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus does not render the abstract idea eligible.

Examiner further notes that the instant specification does not recite a technological solution to a technical problem. For example, paragraph [0006] of the instant specification states that the invention “provides a system and related methods, software platforms, and user interfaces that expose, abstract, and integrate multiple supply chain network elements from different parties into a single supply chain and delivery network. The single supply chain network enables the density of goods handled at any given edge in the network to be increased by making excess capacity available across what would normally be separate and distinct supply chain and delivery networks.” Paragraph [0007] further describes the benefits, or improvements, yielded by the instant invention: “enables multiple retailers to utilize common consolidation and warehousing facilities, as well as common delivery and shipping networks/routes/trucks/personnel, to increase the efficiencies of all networks. In this way, shipping costs can be minimized to the benefit of consumers enabling retailers to compete on product offerings, services, experience, and usability rather than shipping charges. Moreover, exposing and providing access to capacities in other networks reduces the reliance of any given retailer on a particular transportation or shipping company, e.g., in the event of surges in demand, labor disruptions, etc.” These benefits are merely improvements to the judicial exception itself, rather than to improvements in the functionality of a computing device or any other technology. Examiner notes that in Enfish, the court stated that “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. Here, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., minimizing costs and reducing the reliance of merchants on a particular transportation company). The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. For example, the claims are not directed to an improvement in the functionality of a computing device or other technology; thus, the claims are directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 – 25, 28 – 29, & 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically,

Claims 24, 28, & 31 recite the limitations:
• “identifying, by the server device, one or more supply chain resources associated with a second supply chain network, different from the first supply chain network, having excess capacities to process the consumer requested supply chain operation; and allocating, by the server device, the identified one or more supply chain resources, having excess capacities, associated with the second supply chain network to transport the at least one item from one or more of the first supply chain network node of the first supply chain network to the determined at least one consolidation center or from the determined at least one consolidation center to the second supply chain network node of the first supply chain network” 

A review of the instant specification yielded the following relevant sections:

[0006]: “The single supply chain network enables the density of goods handled at any given edge in the network to be increased by making excess capacity available across what would normally be separate and distinct supply chain and delivery networks.”

[0007] “For example, the following system enables multiple retailers to utilize common consolidation and warehousing facilities, as well as common delivery and shipping networks/routes/trucks/personnel, to increase the efficiencies of all networks. In this way, shipping costs can be minimized to the benefit of consumers enabling retailers to compete on product offerings, services, experience, and usability rather than shipping charges. Moreover, exposing and providing access to capacities in other networks reduces the reliance of any given retailer on a particular transportation or shipping company, e.g., in the event of surges in demand, labor disruptions, etc.”

[0008] “A system is described, for integrating a plurality of supply chain networks, the system comprising interfaces to vendors, consolidation centers, warehouses, retail facilities, and last mile delivery companies to enable multiple retailers to use at least one facility or transportation vehicle from another supply chain or delivery network to utilize excess capacities.”

[0009] “wherein the server device is operable to determine excess capacities in the network nodes via the interfaces to consolidate at least one delivery operation across multiple retailers in generating delivery routes”

[0052] The retailer 21 after receiving the delivery date request 38 can have the SCM system 14 coordinate the flow of goods to either the store or outlet 18 for pick-up, or direct to the customer 16 using a last mile delivery. The SCM system 14 begins with the selected delivery date to back track within the system to have the vendor 10 ship the good(s) at a particular prior date which takes into account available capacities, routes and travel times, holidays, availability from manufacturers, and whether and how many consolidation and warehousing steps are required to fit within the particular retailer's channel. By having the retailer 21 expose their supply chain network to the SCM system 14, the SCM system 14 can find the most effective way to transport the goods from, for example, a vendor to a customer delivery or pick-up location. Similar logistics are planned at this time to coordinate last mile deliveries by exposing driver fleets that are able to make the delivery.

While the above sections teach making excess capacity available to retailers from other networks that are normally separate, that retailers can use common shipping networks and trucks, that the server can generate routes by determining excess capacities in network nodes to consolidate a delivery across multiple retailers, and that the server can coordinate deliveries by exposing fleets, they fail to disclose “identifying, by the server device, one or more supply chain resources associated with a second supply chain network, different from the first supply chain network, having excess capacities to process the consumer requested supply chain operation; and allocating, by the server device, the identified one or more supply chain resources, having excess capacities, associated with the second supply chain network to transport the at least one item from one or more of the first supply chain network node of the first supply chain network to the determined at least one consolidation center or from the determined at least one consolidation center to the second supply chain network node of the first supply chain network” as claimed. For example, the cited sections generally describe using common shipping networks, determining excess capacities, and consolidating deliveries across multiple retailers at a high level, while omitting the claimed functionality of “identifying” a particular resource in a different network having excess capacity, then “allocating” the identified resource to transport an item from a network node “of the first supply chain network to the determined at least one consolidation center or from the determined at least one consolidation center to the second supply chain network node of the first supply chain network.” In other words, the specification generally explains coordinating deliveries among multiple retailers, while failing to describe the specifically-claimed functions in the claims.




Claims 25 & 29 recite the limitations:

• “generate a centralized catalogue including one or more of products, descriptions, available quantities, and multimedia for each of the vendor nodes associated with each of the supply chain networks, and wherein the server device is configured to determine the one or more delivery dates and time windows based on the data of the centralized catalogue.”

A review of the instant specification yielded the following relevant sections:

[0051] “The coordination and execution of the flow of goods can be transparent to the customer 16 by having the SCM system 14 integrated into the various retail portals provided to the customer 16 when making a purchase, arranging delivery, and tracking and completing a shipment. For example, as shown in FIG. 3, upon purchasing an item that requires or is desired to include shipping, the customer 16 is presented with an option to select a delivery data and possible one or more delivery time windows. By being integrated with the upstream portions of the supply and delivery network, the SCM system 14 can provide the retail portal with data that allows such delivery dates to be determined. It can be appreciated that various constraints on delivery dates may be imposed depending on the location of the customer, the type of goods being purchased, etc.”

[0069] “FIG. 6 is a flow diagram illustrating the coordination of shipping and delivery of an item purchased by a customer 16. At step 50, the SCM system 14 indicates to the retailer 21 or its online portal available delivery days. It can be appreciated that step 50 may be optional if the retailer 21 instead controls the delivery days and only requires the SCM system 14 to coordinate thereafter. However, if data is available to the SCM system 14, it can provide any constraints around how quickly an item can be delivered, by having access to the various legs of the network. At step 52, the retailer 21 provides an interface to the customer 16 with a delivery option. For example, when purchasing a large item such as an appliance or furniture, many customers require delivery using a last mile delivery truck. Through coordination with the SCM system 14, the retailer 21 can provide this option to allow the customer 16 to select a delivery date for the order at step 54.

[0072] “FIG. 7 illustrates a centralized catalog wherein vendors 10, distributors, and manufacturers can provide and maintain an electronic catalog of products, with SKUs, definitions, descriptions, quantities, multimedia, etc. This content can be published to retailers 21 so that it is available in their ERP systems connected to the point of sale and e-commerce sites. This allows the retailers 21 to tap into data coordinated through the SCM system 14.”

[0073] “FIG. 8 illustrates how data is flowing into such a catalog, namely by EDI, API, batch files or simply via web interfaces, and pushed to the catalog so that the retailer 21 will have the information in real-time so that the goods are available for sale through the retailer 21 at that time. Once the retailer 21 makes a sale, the SCM system 14 can provide the transit time and delivery dates so that the customer can complete the transaction and schedule its delivery at the time of sale.”

[0085] “FIG. 16 provides an example of a scenario wherein a customer 16 is requesting to add an item to an existing order, made via the retailer. The retailer backend system would determine first if the order has already shipped. If not, order information is provided to the SCM system 14 to determine available dates and coordinate a new delivery date if necessary as shown in FIG. 15 and described above.”

[0086] “The customer 16 in this example selects one or more items to be picked up at a store and the pick-up location. This information is fed to the SCM system 14 via an API. The customer 16 then selects a day/time for the pickup which is based on information provided to the customer via the SCM system 14. The customer also makes the purchase which is communicated to the SCM system 14 via an API. The SCM system 14 meanwhile checks the delivery information and determines the possible delivery date to deliver the order at the selected pickup location, which dictates the available days/times for the customer 16 to select.”

While the above sections teach “a centralized catalog wherein vendors 10, distributors, and manufacturers can provide and maintain an electronic catalog of products, with SKUs, definitions, descriptions, quantities, multimedia, etc.,” that a customer can purchase an item and then be provided a delivery window for selection, and that constraints on delivery dates may be imposed by a product type being purchased, they fail to disclose “wherein the server device is configured to determine the one or more delivery dates and time windows based on the data of the centralized catalogue” as claimed. For example, there is not written support for calculating one or more delivery times and dates based on the catalog data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4, 6 – 7, 11 – 16, 18, & 22 – 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determine a number of consolidation centers and location for each of the number of consolidation centers based on the acquired data associated with each of the plurality of supply chain networks, wherein each of the determined number of the consolidation centers is configured to be shared among the plurality of supply chain networks for storing one or more items to be transported to and from the plurality of supply chain network nodes,” “enable… a user to request a supply chain operation for delivery of at least one item from a first supply chain network node to a second supply chain network node associated with a first supply chain network,” “enable… the user to select a delivery date and a time window for the delivery of the at least one item,” “provide one or more available delivery dates and time windows for selection that are determined in real-time based on the acquired data associated with each of the plurality of supply chain networks and the at least one item received in the user request,” determine a delivery route for delivering the at least one item from the first supply chain network node to the second supply chain network node via at least one of the one or more determined number of consolidation centers, the determined delivery route being optimized… based at least on a location of each of the first and second supply chain network nodes, location of the at least one consolidation center, the at least one item, and the selected delivery date and time window,” “communicate with the first supply chain network… to process the user requested supply chain operation based on the determined delivery route,” and (claim 30) “determining… a prior date for the first supply chain network node to transport the at least one item to the at least one consolidation center included in the determined delivery route, the prior date being determined based at least on the selected delivery date and an estimated transit time between the first supply chain network node and the second supply chain network node via the at least one consolidation center.”

	2A Prong 1: The limitations of “determine a number of consolidation centers and location for each of the number of consolidation centers based on the acquired data associated with each of the plurality of supply chain networks, wherein each of the determined number of the consolidation centers is configured to be shared among the plurality of supply chain networks for storing one or more items to be transported to and from the plurality of supply chain network nodes,” “enable… a user to request a supply chain operation for delivery of at least one item from a first supply chain network node to a second supply chain network node associated with a first supply chain network,” “enable… the user to select a delivery date and a time window for the delivery of the at least one item,” “provide one or more available delivery dates and time windows for selection that are determined in real-time based on the acquired data associated with each of the plurality of supply chain networks and the at least one item received in the user request,” determine a delivery route for delivering the at least one item from the first supply chain network node to the second supply chain network node via at least one of the one or more determined number of consolidation centers, the determined delivery route being optimized… based at least on a location of each of the first and second supply chain network nodes, location of the at least one consolidation center, the at least one item, and the selected delivery date and time window,” “communicate with the first supply chain network… to process the user requested supply chain operation based on the determined delivery route,” and (claim 30) “determining… a prior date for the first supply chain network node to transport the at least one item to the at least one consolidation center included in the determined delivery route, the prior date being determined based at least on the selected delivery date and an estimated transit time between the first supply chain network node and the second supply chain network node via the at least one consolidation center,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people, but for the recitation of generic computer components.  That is, other than reciting a “server device,” “supply chain network node device,” and “non-transitory computer readable medium” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “server device,” “supply chain network node device,” and “non-transitory computer readable medium” language, the functions in the context of this claim encompass offering available delivery windows to a shipping customer, determining a shipping route, and determining when to initiate shipment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including marketing or sales activities or behaviors; business relations).” Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server device,” “supply chain network node device,” and “non-transitory computer readable medium” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “supply chain networks,” “vendor node,” “retailer node,” “consumer node,” “consolidation centers,” and “items” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The additional elements of “a server device interfaced with one or more consolidation centers and communicatively connected to each of the supply chain network nodes of the plurality of supply chain networks via respective application programming interfaces (APIs)” and “customer user interface provided by a first supply chain network and displayed on a supply chain network node device” merely generally links the judicial exception to a particular technological environment and is not indicative of integration into a practical application (see MPEP 2106.05(h)). Furthermore, the limitation “acquire data associated with each of the plurality of supply chain networks” amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and is also directed to extra-solution activity that is appended to the abstract idea and is thus not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server device,” “supply chain network node device,” and “non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “supply chain networks,” “vendor node,” “retailer node,” “consumer node,” “consolidation centers,” and “items” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The additional elements of “a server device logically separated from the plurality of supply chain networks to provide a layer of abstraction for supply chain network nodes associated with the plurality of distinct supply chain networks to appear to consumers as a seamless delivery flow,” “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device,” “using data exchanged with the supply chain network nodes via the APIs,” and “interface” merely generally links the judicial exception to a particular technological environment and is not indicative of an inventive concept. The extra-solution functionality of “acquire data associated with each of the plurality of supply chain networks” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” “Electronic recordkeeping,” and “Storing and retrieving information in memory”), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 4, 6 – 7, 11 – 16, 18, & 23 – 25, 27 – 29, & 31 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related element of “server device” is recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “supply chain networks,” “supply chain resources,” “supply chain network nodes,” “warehouse,” and “consolidation center” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The additional elements of “interfaces,” “user interface,” “the system provides access to the logistics database to third parties,” “mobile client application connected to the server device” merely generally links the judicial exception to a particular technological environment and is not indicative of an inventive concept. The limitations “logistics database communicating with the server device, wherein the server device is further configured to store the data acquired over time in the logistics database” and “storing data acquired by the server device over time in a logistics database” are directed to extra-solution activity that is appended to the abstract idea and are thus not indicative of integration into a practical application, while these elements are also have been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” “Electronic recordkeeping,” and “Storing and retrieving information in memory”), and thus do not amount to significantly more. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11, 14, 22, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 20160078523 A1), in view of Borders et al. (US 20140089138 A1).

As per claim 22, Lopez discloses a supply chain management system for integrating a plurality of supply chain networks ([0017] – [0018] & [0090], plurality of “fulfillment networks 109”), each of the plurality of supply chain networks including a plurality of supply chain network nodes having at least one vendor node ([0020], a “drop-shipper source 113c is a source such as a manufacturer” node), at least one retailer node ([0020], [0022], [0041] “brick and mortar stores 113a”), and at least one consumer node ([0039], [0043], [0049], customer destination nodes), the supply chain management system comprising:

• a server device interfaced with one or more consolidation centers and communicatively connected to each of the supply chain network nodes of the plurality of supply chain networks via respective application programming interfaces (APIs) (Fig. 1 & [0017] – [0018], [0032] – [0033], [0052], & [0113], “Associated with each fulfillment network 109, for example, are one or more fulfillment clients or servers (not shown) that are in data communication with the server 103 through a network 114.”);

To the extent to which Lopez does not appear to disclose wherein the various supply chain nodes communicate with the central server 103 via respective application programming interfaces (APIs), Borders, in [0069], [0076], & [0241], teaches wherein communication between various supply chain systems are enable with programming interfaces (APIs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Borders, in the invention of Lopez with the motivation to provide an integrated network architecture that “allows the on-line merchant to provide a guarantee to the customer that the ordered items will be available to be delivered to the customer at the specified window delivery time” (Borders, [0020]).

Lopez further discloses:

	• acquire data associated with each of the plurality of supply chain networks, the data including at least a location of each of the supply chain network nodes (See [0029], noting that acquired supply chain information, stored in the central “data store 136” of server 103, includes a complete fulfillment operations model of each “of the fulfillment networks 109,” including “data about the existence of each of the fulfillment sources 113 within the corresponding fulfillment network 109,” “storage locations within fulfillment sources 113, and other information.” Also see [0032], noting acquiring “current inventory data 149 and lead time data 153 that are stored in the data store 136” for each of the “fulfillment sources 113 of the fulfillment networks 109,” which, as per [0087] & [0090], comprises node locations for deliveries. Also see [0096], noting using node inventory location data including “where various products are stored within the fulfillment network 109” to generate fulfillment scenarios. Also see [0017], [0020] – [0021], [0039], [0043] – [0044], & [0049], noting acquiring addresses for brick and mortar stores, retailers, and customer node locations.);

• determine a number of consolidation centers and location for each of the number of consolidation centers based on the acquired data associated with each of the plurality of supply chain networks (See [0029], noting determining a complete fulfillment operations model of each “of the fulfillment networks 109,” which includes “data about the existence of each of the fulfillment sources 113 within the corresponding fulfillment network 109,” “storage locations within fulfillment sources 113, and other information.” Also see [0032], noting determining “current inventory data 149 and lead time data 153 that are stored in the data store 136” for each of the “fulfillment sources 113 of the fulfillment networks 109,” which, as per [0087] & [0090], comprises node locations for deliveries. Also see [0096], noting determining fulfillment scenarios based on acquired node inventory location data including “where various products are stored within the fulfillment network 109.”),

• wherein each of the determined number of the consolidation centers is configured to be shared among the plurality of supply chain networks for storing one or more items to be transported to and from the plurality of supply chain network nodes ([0021], warehouses 113e are used as shared storage locations for inventory that is transported amongst other warehouses and nodes of one the plurality of “fulfillment networks 109.”);

• enable, via a customer user interface provided by a first supply chain network and displayed on a supply chain network node device, a user to request a supply chain operation for delivery of at least one item from a first supply chain network node to a second supply chain network node associated with a first supply chain network ([0035], [0039], [0043] – [0044], & [0049], a customer node, via order page 169 user interface, requests delivery of a product be delivered “delivered to a given one of the stores 113a” or to “a specified destination address” of the customer node.);

Regarding the following limitations,

• enable, via the customer user interface, the user to select a delivery date and a time window for the delivery of the at least one item, wherein the server device is configured to provide one or more available delivery dates and time windows for selection that are determined in real-time based on the acquired data associated with each of the plurality of supply chain networks and the at least one item received in the user request,

Lopez, in [0037], [0040], & [0066], discloses presenting “estimated delivery times” to customers based on selected items, which are updated based on acquired lead time information from each fulfillment node, and in [0029], discloses that acquired supply chain data comprises shipping capability, transportation links, and transportation schedules for each fulfillment node source, and incoming orders for each node, which highly suggests, but does not appear to explicitly disclose generating multiple selectable delivery time windows that are determined in real-time. However, Borders, in [0086] – [0088], & [0192], teaches generating a list of selectable “available delivery windows (for presentation to the customer) based upon transportation capacity data such as, for example, the number of couriers available, the number of delivery vehicles available, the number of orders for a particular day, truck routes, etc.” The delivery presented delivery windows are based upon real-time (i.e., current) information regarding “which delivery window times are reserved and which delivery window times are available,” “the current set of van routes and stops for that zone,” and “the number of orders for a particular day.” As per at least [0158] – [0159], the time windows comprise a specified data and time.). Rationale to combine Borders persists.

Lopez, modified by Borders, showing that the customer selected a delivery date and time window, further discloses:

• determine a delivery route for delivering the at least one item from the first supply chain network node to the second supply chain network node via at least one of the one or more determined number of consolidation centers, the determined delivery route being optimized by the server device based at least on a location of each of the first and second supply chain network nodes, location of the at least one consolidation center, the at least one item, and the selected delivery date and time window ([0066], [0093] – [0094], [0096], determining multiple fulfillment scenarios based on the “promised delivery date,” which can include an item routing “a donor warehouse 113e may ship a product to a local warehouse 113d which in turn may ship the product to a store 113a,” and selecting the item routing scenario which is optimized “based upon the costs associated with each respective fulfillment scenario, the ability of a fulfillment scenario to meet the promised delivery dates, the geographical location considerations, or other considerations.”), and

Lopez, modified above by Borders, showing that that supply chain entities can communicate via APIs, further discloses:

• communicate with the first supply chain network, via the respective APIs, to process the user requested supply chain operation based on the determined delivery route ([0053], “fulfillment planning service 129 generates instructions that are transmitted to one or more fulfillment sources 113 within one of the fulfillment networks 109 to implement the fulfillment of a given order 144,” and [0097] & [0099] – [0100], noting communicating with the selected source to fulfill the order for the item to the customer.).

As per claim 26, see the above relevant rejection of claim 22. In addition, Lopez discloses a method for integrating a plurality of supply chain networks (See claim 10, [0088], [0092], [0108], noting a method).

As per claims 4 & 11, Lopez / Borders disclose the limitations of claim 22 & 26.  Regarding the following limitation, Borders teaches what is not disclosed by Lopez:

	• a mobile client application connected to the server device to enable drivers to coordinate between shipment hubs and delivery nodes (See at least Fig. 1 & [0045], [0060], [0083] – [0084], [0092] – [0097], [0147] – [0150], [0175] – [0176], [0207] – [0213], noting MFD’s  operated by couriers, which enable drivers to effect delivery along routes between hubs and drop-off locations.). Rationale to combine Borders persists.

As per claim 14, Lopez / Borders disclose the limitations of claim 26.  Regarding the following limitation, Borders teaches what is not disclosed by Lopez:

	• using the interfaces to coordinate reverse logistics to facilitate the flow of goods from a consumer or store back to a network node in one of the supply chain networks ([0150] – [0151], [0176], [0178] – [0179], & [0210 – [0211], noting using courier and DC interfaces to effectuate a return process for an item returned from a customer to a distribution center. Rationale to combine Borders persists.

Claims 6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez / Borders, in view of Berry et al. (US 20160292798 A1).

As per claims 6 & 12, Lopez / Borders disclose the limitations of claims 22 & 26.  Lopez further discloses:

	• a logistics database (Fig. 1 & [0014 – [0015], [0026] & [0114], central “data store 136 may comprise, for example, a database” of server 103).

To the extent to which Lopez does not appear to explicitly disclose the following limitation, Berry teaches wherein:

• the system being further operable to store data acquired by the system over time to determine optimal numbers and locations for certain network nodes (See [0045], [0058] – [0059], [0101], & [0103] – [0104], noting using a stored order sales history to determine “predicted demand as a function of location in the given geographic area,” and using the determined demand to change a “number and location of distribution locations based on recorded historic demand.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Berry, in the invention of Lopez / Borders with the motivation to “enable the delivery time from the distribution location to the delivery location to be minimized.” (Berry, Para. [0053])

Claims 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez / Borders / Berry, in view of Birjandi et al. (US 7337031 B1).

As per claims 7 & 13, Lopez / Borders / Berry disclose the limitations of claims 6 & 12. Regarding the limitation, 

	• wherein the system provides access to the logistics database to third parties to enable optimizing geographic placement of assets, fleet sizes, and/or personnel deployment,

To the extent to which Lopez does not explicitly disclose, Borders, in [0062], teaches providing access to the centralized database 131 to third parties, i.e., the “subsystems and/or components of system 100” of Fig. 1, such as vendors ([0042], [0052]), distribution center ([0042], [0048], [0114]), merchants ([0042], [0043]), and couriers ([0083] - [0084], & [0092] – [0094]).  To the extent to which neither Lopez nor Borders appears to explicitly disclose wherein the access to data is for enabling optimizing geographic placement of assets, fleet sizes, and/or personnel deployment, Birjandi, in Fig. 3 & C. 4, L. 55 – 62, C. 5, L. 3 – 14, & C. 5., L. 46 – 62, describes a process in which data is accessed from a database to determine “a demand for each part at each location” which is used to optimize geographic redistribution of assets (i.e., parts).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Birjandi, in the invention of Lopez / Borders / Berry with the motivation to “maximize the ability of the distribution network to fill orders.” (Birjandi, C.1, L. 65 – 67.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez / Borders, in view of Park et al. (US 20090076933 A1). 

As per claim 15, Lopez / Borders disclose the limitations of claim 26.  To the extent to which Lopez does not appear to explicitly disclose the following limitation, Park teaches:

• receiving a request to cancel or add an item or reschedule a delivery time; and generating a new or modified delivery route to accommodate the request (See Fig. 4 & [0173], [0177] - [0179], [0181] - [0182], noting generating a new delivery route after a request to change a “delivery date and time” is received. Also see [0047], [0110], & Claim 27.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Park in the invention of Lopez / Borders with the motivation to “enable each delivery post office to detect a variation in the workload in advance on the basis of information when a large quantity of mail items are received, such that the postal delivery work can be effectively performed.” (Park, [0018])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez / Borders, in view of High et al. (US 20160260158 A1). 

As per claim 16, Lopez / Borders disclose the limitations of claim 26.  To the extent to which Borders does not appear to explicitly disclose the following limitation, High teaches:

• implementing a staging and picking process for a warehouse, via a corresponding one of the interfaces ([0139] - [0140] & [0145], the central server implements an automated picking and staging process by interfacing with a motorized transport unit at a merchant node facility.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of High in the invention of Lopez / Borders with the motivation to “leverage existing local facilities and quickly deliver merchandise from the shopping facility location that are near to the customer and in potentially a more efficient manner.” (High, Para. [0139])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez / Borders, in view of Helmolt et al. (US 20030172007 A1). 

As per claim 18, Lopez / Borders disclose the limitations of claim 26.  To the extent to which Borders does not appear to explicitly disclose the following limitation, Helmolt teaches:

• enabling cross-docking via a corresponding one of the interfaces ([0052], [0061], esp. [0072], [0073], & [0143] – [0144], noting transmitting work packages to partners to fulfill an order, including cross-docking instructions. Also see [0083] – [0084], noting the communication pathways to logistics partner interfaces from central fulfillment coordination engine 375.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Helmolt in the invention of Lopez / Borders with the motivation to enable “a quick distribution of materials without needing to process many steps or even perform a stock put-away or storage in the distribution centers.” (Helmolt, Para. [0072])

Claims 23, 27, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez / Borders, in view of Nakano et al. (US 20190043015 A1).

As per claims 23 & 27, Lopez / Borders / Berry disclose the limitations of claims 22 & 26. Regarding the following limitation, Lopez discloses selecting a fulfillment plan based on a “promised delivery date” in [0066], [0093] – [0094], [0096], while Borders, in [0089], teaches wherein the customer selects a desired delivery time window. Rationale to combine Borders persists. To the extent to which Lopez does not explicitly disclose the following limitation, Nakano teaches:

	• determine a prior date for the first supply chain network node to transport the at least one item to the at least one consolidation center included in the determined delivery route, the prior date being determined based at least on the selected delivery date and an estimated transit time between the first supply chain network node and the second supply chain network node via the at least one consolidation center (See [0037] – [0039], [0059] – [0061], & [0066] – [0067], which describes a process in which a prior “shipping schedule date” is determined which will allow an item to arrive at a destination “in time for the delivery due-date within the order information” based on “the number of delivery days required for delivery to order originator A from the respective product storage-sites based on the delivery location (acquired from order originator information storage 21) of order originator A, and the respective addresses” of the customers. In other words, a date is selected for initiating item transport so that the item will arrive by a delivery deadline, accounting for the number of days required for transportation of the item from the origin to the destination address.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Nakano, in the invention of Lopez / Borders with the motivation “to improve task-efficiency for the receipt of packages by the order originator by consolidating multiple shipments corresponding to multiple orders received from the order originator.” (Nakano, [0005])

As per claim 30, Lopez discloses a non-transitory computer readable medium comprising computer executable instructions (claim 17, [0118], [0120]) for integrating a plurality of supply chain networks ([0017] – [0018] & [0090], plurality of “fulfillment networks 109”), each of the plurality of supply chain networks including a plurality of supply chain network nodes comprising at least one vendor node ([0020], a “drop-shipper source 113c is a source such as a manufacturer” node), at least one retailer node ([0020], [0022], [0041] “brick and mortar stores 113a”), and at least one consumer node ([0039], [0043], [0049], customer destination nodes), the non-transitory computer readable medium comprising computer executable instructions for:

	• acquiring, by a server device, data associated with each of the plurality of supply chain networks, the data including at least a location of each of the supply chain network nodes associated with each of the plurality of supply chain networks, wherein the server device is interfaced with one or more consolidation centers and communicatively connected to each of the supply chain network nodes of the plurality of supply chain networks via respective application programming interfaces (APIs) (See [0029], noting that acquired supply chain information, stored in the central “data store 136” of server 103, includes a complete fulfillment operations model of each “of the fulfillment networks 109,” including “data about the existence of each of the fulfillment sources 113 within the corresponding fulfillment network 109,” “storage locations within fulfillment sources 113, and other information.” Also see [0032], noting acquiring “current inventory data 149 and lead time data 153 that are stored in the data store 136” for each of the “fulfillment sources 113 of the fulfillment networks 109,” which, as per [0087] & [0090], comprises node locations for deliveries. Also see [0096], noting using node inventory location data including “where various products are stored within the fulfillment network 109” to generate fulfillment scenarios. Also see [0017], [0020] – [0021], [0039], [0043] – [0044], & [0049], noting acquiring addresses for brick and mortar stores, retailers, and customer node locations. Also see Fig. 1 & [0017] – [0018], [0032] – [0033], [0052], & [0113], “Associated with each fulfillment network 109, for example, are one or more fulfillment clients or servers (not shown) that are in data communication with the server 103 through a network 114.”);

To the extent to which Lopez does not appear to disclose wherein the various supply chain nodes communicate with the central server 103 via respective application programming interfaces (APIs), Borders, in [0069], [0076], & [0241], teaches wherein communication between various supply chain systems are enable with programming interfaces (APIs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Borders, in the invention of Lopez with the motivation to provide an integrated network architecture that “allows the on-line merchant to provide a guarantee to the customer that the ordered items will be available to be delivered to the customer at the specified window delivery time” (Borders, Para. [0020]).

Lopez further discloses:

• determining, by the server device, a number of, and location for, each of the number of consolidation centers based on the acquired data (See [0029], noting determining a complete fulfillment operations model of each “of the fulfillment networks 109,” which includes “data about the existence of each of the fulfillment sources 113 within the corresponding fulfillment network 109,” “storage locations within fulfillment sources 113, and other information.” Also see [0032], noting determining “current inventory data 149 and lead time data 153 that are stored in the data store 136” for each of the “fulfillment sources 113 of the fulfillment networks 109,” which, as per [0087] & [0090], comprises node locations for deliveries. Also see [0096], noting determining fulfillment scenarios based on acquired node inventory location data including “where various products are stored within the fulfillment network 109.”),

• each of the determined number of the consolidation centers being configured to be shared among the plurality of supply chain networks for storing one or more items to be transported to and from the plurality of supply chain network nodes ([0021], warehouses 113e are used as shared storage locations for inventory that is transported amongst other warehouses and nodes of one the plurality of “fulfillment networks 109.”);

• enabling, by the server device via a customer user interface provided by a first supply chain network and displayed on a supply chain network node device, a user to request a supply chain operation for delivery of at least one item from a first supply chain network node to a second supply chain network node associated with a first supply chain network ([0035], [0039], [0043] – [0044], & [0049], a customer node, via order page 169 user interface, requests delivery of a product be delivered “delivered to a given one of the stores 113a” or to “a specified destination address” of the customer node.);

Regarding the following limitations,

• enabling, by the server device via the customer user interface, the user to select a delivery date and a time window for the delivery of the at least one item, wherein one or more available delivery dates and time windows are provided, by the server device, for selection that are determined in real-time based on the acquired data associated with each of the plurality of supply chain networks and the at least one item received in the user request,

Lopez, in [0037], [0040], & [0066], discloses presenting “estimated delivery times” to customers based on selected items, which are updated based on acquired lead time information from each fulfillment node, and in [0029], discloses that acquired supply chain data comprises shipping capability, transportation links, and transportation schedules for each fulfillment node source, and incoming orders for each node, which highly suggests, but does not appear to explicitly disclose generating multiple selectable delivery time windows that are determined in real-time. However, Borders, in [0086] – [0088], & [0192], teaches generating a list of selectable “available delivery windows (for presentation to the customer) based upon transportation capacity data such as, for example, the number of couriers available, the number of delivery vehicles available, the number of orders for a particular day, truck routes, etc.” The delivery presented delivery windows are based upon real-time (i.e., current) information regarding “which delivery window times are reserved and which delivery window times are available,” “the current set of van routes and stops for that zone,” and “the number of orders for a particular day.” As per at least [0158] – [0159], the time windows comprise a specified data and time.). Rationale to combine Borders persists.

Lopez, modified by Borders, showing that the customer selected a delivery date and time window, further discloses:

• determining, by the server device, a delivery route for delivering the at least one item from the first supply chain network node to the second supply chain network node via at least one of the one or more determined number of consolidation centers, the determined delivery route being optimized by the server device based at least on a location of each of the first and second supply chain network nodes, location of the at least one consolidation center, the at least one item, and the selected delivery date and time window ([0066], [0093] – [0094], [0096], determining multiple fulfillment scenarios based on the “promised delivery date,” which can include an item routing “a donor warehouse 113e may ship a product to a local warehouse 113d which in turn may ship the product to a store 113a,” and selecting the item routing scenario which is optimized “based upon the costs associated with each respective fulfillment scenario, the ability of a fulfillment scenario to meet the promised delivery dates, the geographical location considerations, or other considerations.”), and

Lopez, modified above by Borders, showing that that supply chain entities can communicate via APIs, further discloses:

• communicating, by the server device, with the first supply chain network, via the respective APIs, to process the user requested supply chain operation based on the determined delivery route ([0053], “fulfillment planning service 129 generates instructions that are transmitted to one or more fulfillment sources 113 within one of the fulfillment networks 109 to implement the fulfillment of a given order 144,” and [0097] & [0099] – [0100], noting communicating with the selected source to fulfill the order for the item to the customer.).

Regarding the following limitation, Lopez discloses selecting a fulfillment plan based on a “promised delivery date” in [0066], [0093] – [0094], [0096], while Borders, in [0089], teaches wherein the customer selects a desired delivery time window. Rationale to combine Borders persists. To the extent to which Lopez does not explicitly disclose the following limitation, Nakano teaches:

	• wherein processing the user requested supply chain operation further comprising determining, by the server device, a prior date for the first supply chain network node to transport the at least one item to the at least one consolidation center included in the determined delivery route, the prior date being determined based at least on the selected delivery date and an estimated transit time between the first supply chain network node and the second supply chain network node via the at least one consolidation center (See [0037] – [0039], [0059] – [0061], & [0066] – [0067], which describes a process in which a prior “shipping schedule date” is determined which will allow an item to arrive at a destination “in time for the delivery due-date within the order information” based on “the number of delivery days required for delivery to order originator A from the respective product storage-sites based on the delivery location (acquired from order originator information storage 21) of order originator A, and the respective addresses” of the customers. In other words, a date is selected for initiating item transport so that the item will arrive by a delivery deadline, accounting for the number of days required for transportation of the item from the origin to the destination address.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Nakano, in the invention of Lopez / Borders with the motivation “to improve task-efficiency for the receipt of packages by the order originator by consolidating multiple shipments corresponding to multiple orders received from the order originator.” (Nakano, [0005])

Claims 24 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez / Borders, in view of Martenis (US 9552564 B1), in view of Tippy et al. (“Shifting patterns,” 2016, downloaded from https://www.pwc.com/gx/en/transportation-logistics/pdf/the-future-of-the-logistics-industry.pdf, attached)

As per claims 24 & 28, Lopez / Borders disclose the limitations of claims 22 & 26.  Lopez further discloses:

	• wherein each of the plurality of supply chain networks includes their respective supply chain resources for transporting items among their respective one or more supply chain network nodes ([0029], transportation schedules and transportation links for transportation resources for each of the “fulfillment sources 113” for “a respective one of the fulfillment networks 109.”), and

	• wherein the server device is configured to: acquire data associated with each of the one or more supply chain resources of each of the plurality of supply chain networks ([0029], acquiring data regarding transportation schedules and transportation links for transportation resources for each of the “fulfillment sources 113”);

Regarding the limitations, 

	• identify one or more supply chain resources associated with a second supply chain network, different from the first supply chain network, having excess capacities to process the consumer requested supply chain operation; and allocate the identified one or more supply chain resources, having excess capacities, associated with the second supply chain network to transport the at least one item from one or more of the first supply chain network node of the first supply chain network to the determined at least one consolidation center or from the determined at least one consolidation center to the second supply chain network node of the first supply chain network,

Lopez, as stated above and in [0029], discloses wherein each of the various “fulfillment networks 109” (i.e., a first supply chain network and a second supply chain network) is associated with its own transportation resources (i.e., transport vehicles) used by each consolidation center i.e., a transport vehicle used by a certain consolidation center within a particular fulfillment network 109 is necessarily different among a first and second supply chain network 109. To the extent to which Lopez does not appear to explicitly disclose wherein a particular vehicle having excess capacity is assigned to transport an item, Martenis, in Fig. 3C & C 15, L 10 – 32 & 63 – 66, noting identifying a vehicle that is compatible with a delivery request, and allocating the identified vehicle to the delivery task when it is determined that the “cargo capacity of the identified vehicle is compatible with the request.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the allocation of a vehicle with spare capacity as in Martenis, as one of the vehicles of the “second supply chain network” of Lopez with the motivation to optimize the routes of delivery vehicles for efficiency, and to avoid wasted resources when demand is low (Martenis, C 2, L 12 – 17).

To the extent to which Lopez, in view of Borders and Martenis, does not explicitly disclose wherein a vehicle of a first the second supply chain network is used to transport an item within the first supply chain network, Tipping, on pg. 10, in the left column, second & third paragraphs, as well as the center column, first paragraph, and especially the right column, first paragraph, teaches wherein multiple different supply chain networks can collaborate by sharing vehicle fleets to perform delivery tasks within one another’s networks.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the delivery vehicle fleet sharing as in Tipping in the first and second supply chain networks of Lopez with the motivation “to use assets more efficiently by collaborating” (Martenis, pg. 10, first paragraph of the right column, first sentence).

Claims 25 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez / Borders, in view of Ellison et al. (US 20160071056 A1).

As per claims 25 & 29, Lopez / Borders disclose the limitations of claims 22 & 26.  Lopez further discloses wherein the server device is further configured to:

	• generate a centralized catalogue including one or more of products, descriptions, available quantities, and multimedia for each of the vendor nodes associated with each of the supply chain networks ([0030], [0032], “inventory data 149” stores inventory stored at all supply chain node locations, including “quantities of products stored within respective bins or other storage locations within the fulfillment sources 113 of respective fulfillment networks 109,” which, as per [0018], includes vendors.);

Regarding the following limitation, Lopez, in [0037], discloses determining “estimated delivery times for the products listed” in the inventories, while Borders, as explained above (in [0086] – [0088], [0158] – [0159], & [0192]), teaches determining multiple selectable time slots, which highly suggests, but does not appear to explicitly disclose what is taught by Ellison:

	• wherein the server device is configured to determine the one or more delivery dates and time windows based on the data of the centralized catalogue (See [0092] – [0095], which describes a process in which a location of a customer is used to identify displayed items are available in an inventory of multiple sources ([0093], “at a warehouse, retail location, and/or the like”) near the customer’s location to perform a fulfilment operation. This universal inventory information is then used “in the determination of which of one or more time frames may be available for delivery.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ellison in the invention of Lopez / Borders with the motivation to provide customer “benefits, such as one or more delivery windows available for selection” (Ellison, [0092]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez / Borders, in view of Martenis (US 9552564 B1), in view of Tippy et al. (“Shifting patterns,” 2016, downloaded from https://www.pwc.com/gx/en/transportation-logistics/pdf/the-future-of-the-logistics-industry.pdf, attached)

As per claim 31, Lopez / Borders / Nakano disclose the limitations of claim 30.  Lopez further discloses:

	• wherein each of the plurality of supply chain networks includes their respective supply chain resources for moving items among the one or more supply chain network nodes within the respective supply chain network ([0029], transportation schedules and transportation links for transportation resources for each of the “fulfillment sources 113” for “a respective one of the fulfillment networks 109.”), and

	• wherein the method further comprising: acquiring, by the server device, data associated with each of the one or more supply chain resources of each of the plurality of supply chain networks ([0029], acquiring data regarding transportation schedules and transportation links for transportation resources for each of the “fulfillment sources 113”);

Regarding the limitations, 

	• identifying, by the server device, one or more supply chain resources associated with a second supply chain network, different from the first supply chain network, having excess capacities to process the consumer requested supply chain operation; and allocating, by the server device, the identified one or more supply chain resources, having excess capacities, associated with the second supply chain network to transport the at least one item from one or more of the first supply chain network node of the first supply chain network to the determined at least one consolidation center or from the determined at least one consolidation center to the second supply chain network node of the first supply chain network,

Lopez, as stated above and in [0029], discloses wherein each of the various “fulfillment networks 109” (i.e., a first supply chain network and a second supply chain network) is associated with its own transportation resources (i.e., transport vehicles) used by each consolidation center i.e., a transport vehicle used by a certain consolidation center within a particular fulfillment network 109 is necessarily different among a first and second supply chain network 109. To the extent to which Lopez does not appear to explicitly disclose wherein a particular vehicle having excess capacity is assigned to transport an item, Martenis, in Fig. 3C & C 15, L 10 – 32 & 63 – 66, noting identifying a vehicle that is compatible with a delivery request, and allocating the identified vehicle to the delivery task when it is determined that the “cargo capacity of the identified vehicle is compatible with the request.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the allocation of a vehicle with spare capacity as in Martenis, as one of the vehicles of the “second supply chain network” of Lopez with the motivation to optimize the routes of delivery vehicles for efficiency, and to avoid wasted resources when demand is low (Martenis, C 2, L 12 – 17).

To the extent to which Lopez, in view of Borders and Martenis, does not explicitly disclose wherein a vehicle of a first the second supply chain network is used to transport an item within the first supply chain network, Tipping, on pg. 10, in the left column, second & third paragraphs, as well as the center column, first paragraph, and especially the right column, first paragraph, teaches wherein multiple different supply chain networks can collaborate by sharing vehicle fleets to perform delivery tasks within one another’s networks.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the delivery vehicle fleet sharing as in Tipping in the first and second supply chain networks of Lopez with the motivation “to use assets more efficiently by collaborating” (Martenis, pg. 10, first paragraph of the right column, first sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628